FILED
                              NOT FOR PUBLICATION                             DEC 28 2011

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DIVERSIFIED PRODUCT                                No. 10-55520
INDUSTRIES, LTD.,
                                                   D.C. No. 2:08-cv-03288-GAF-
                Plaintiff - Appellee,              MAN

    v.
                                                   MEMORANDUM *
SKYLINE STEEL, LLC, a Corporation,

                Defendant - Appellant.



                      Appeal from the United States District Court
                         for the Central District of California
                       Gary A. Feess, District Judge, Presiding

                       Argued and Submitted November 17, 2011
                                 Pasadena, California

Before: GOODWIN, W. FLETCHER, and RAWLINSON, Circuit Judges.


         Appellant Skyline Steel, LLC, (Skyline) challenges the district court’s denial

of Skyline’s motion to set aside entry of default and default judgment. Our recent

precedent noted the importance of deciding cases on the merits and established that



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
denial of relief from a default judgment is appropriate only in “extreme

circumstances.” United States v. Signed Personal Check No. 730 of Yubran S.

Mesle (Mesle), 615 F.3d 1085, 1091 (9th Cir. 2010) (describing default judgment

as “a drastic step appropriate only in extreme circumstances . . .” and noting that

“[d]ue to the policy of favoring judgments on the merits, a glaring abuse of

discretion is not required for reversal of a court’s refusal to relieve a party of the

harsh sanction of default”) (citation omitted). Mesle was decided after the district

court’s decision in this case, and the district court did not have the benefit of our

reasoning as expressed in Mesle.

      Because we are persuaded that Mesle compels a different outcome, we

reverse the district court’s denial of Skyline’s motion to set aside entry of default

and default judgment and remand for further proceedings.

      REVERSED AND REMANDED.




                                            2